Case 1:17-cr-00404-KAM Document 326-1 Filed 12/11/19 Page 1-of 33 PagelD #: 1349

Exhibit A
Michelle Stephan
69 Ray Hill Road
Horse Shoe, NC 28742
828-702-8191

May 5, 2019

Honorable Kiyo Matsumoto

United States District Court of the Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Christopher Curanovic #75892-053

Your Honor:

My name is Michelle Stephan and | am Christopher Curanovic’s mother. As he stands before you
today, | would tike you to know a little about my son prior to his sentencing.

| was blessed to have Christopher with me for the first nine years of his life. Chris and | developed
a wonderful bond during those early years. Chris enjoyed going to school and reveled in all
childhood experiences. Chris was developing into a warm, empathetic, and compassionate child
who wore his heart on his sleeve. Chris was appreciative and excited for all new opportunities
that he encountered. Chris loved to go fishing, loved being outdoors, and absolutely loved my
homemade oatmeal raisin cockies! Chris loved to sing Karaoke. He loved to impersonate Elvis
Presley on a little stage we made for him. Chris had a wonderful sense of humor and has always
been able to deal with whatever was happening and made the best out of every situation. Most
importantly, Chris learned the value and importance of having extended family surround you,

Unfortunately, those early Opportunities that | had with Chris were short lived. As a victim of
domestic violence with Chris’s father who was extremely violent, controlling, threatening and
intimidating, | was forced to escape the everyday torture and brought Chris and his brother to
live with my parents andme. Iknew| needed to utilize the support of my family to help protect
my children. Chris’s.grandparents and Aunts were extremely helpful in his positive development.
Chris liked knowing he belonged to our family and there were people who cared about him. Chris
and i shared many special times together including Boy Scouts, T-Ball, school activities, and
especially vacations away at my family’s home in North Myrtle Beach, SC. He has fond memories
of the ocean, the sand, and collecting seashells,
However, also during this time, Chris had visitation with his father and ultimately succumbed to
his father’s coercion, emotional abuse and promises and eventually chose to live with his father
and brother. His father immediately moved away and changed their phone number leaving me
with no way to communicate with my children.

| searched for Chris for many years on the internet, contacted schools, Department of Social
Services, and a few paternal relatives only to come up with no information. | never gave up
searching and eventually learned of Chris’s incarceration. Thankfully | was able to reconnect with
Chris and reestablished communication through email, phone calls and visitation.

| have since learned of the ongoing trauma that Chris was exposed to and the unhealthy
environment in which he lived. it breaks my heart every day that | was not able to protect and
rescue him from that torture and the paths his father led him down. Those paths led him to you
standing before you today. Not a day, a month, or a year ever went by that Chris was not in my
thoughts. .

Since we have been able to reestablish communication, Chris and | have begun the process of
healing our severed relationship. We strive to resume the early bond we once had and are
working diligently to fill in all the missing puzzle pieces of our lives. We have much more work to
do but Chris and | continue to remain optimistic and positive about his future and we are looking
forward to new opportunities that will become available to him.

As his mother, | yearn to offer Chris once again the love, support and guidance that our family
can provide for him. | have since relocated to North Carolina, with my mother and sister, and we
are strongly committed to helping Chris overcome the challenges of social integration. We
recognize the hardships that Chris may experience and are willing and able to help him financially
and emotionally. Chris continues to express his desire to come home and have a second chance
in having a family. 1 know he is anxious to do the right thing. | love my son dearly, only want the
best for him and do not plan on losing him again.

| ask Your Honor, to please consider what has happened to Chris in his past while you consider
his sentence and ask that he finally be released from incarceration. His family is waiting for him.

Thank you in advance for your consideration of Christopher’s release.

Respectfully,

Michelle Stephan
Dolores Fisette
69 Ray Hill Road
Horse Shoe, NC 28742
828-808-5810

May 5, 2019

Honorable Kiyo Matsumoto
United States District Court of the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Re: Christopher Curanovic #75892-053

. Your Honor:

My name is Dolores Fisette and | am Christopher Curanovic’s maternal grandmother.

The first time | saw Christopher he was about 8 months old, and that is because his father
would not allow her to visit with her family. | can remember that visit like it was yesterday. He
was heaithy and handsome little boy!

it was truly unfortunate that my daughter Michelle was married to an extremely physically and
mentally abusive husband who limited her contact with her own family. Michelle endured
significant cruelty and violence during her marriage. It was a very painful era for our entire
family to experience. For their very early years, Christopher and his brother Nicholas were
isolated from us and contact was almost nonexistent. Michelle was a very intelligent young
woman with a reserved personality which made it difficult for her to make sense of her life, her
existence and her commitment to her marriage.

Michelle attempted to leave her abusive relationship with her children several times, only to be
coerced and threatened into returning to the relationship. The fast and final time she did
escape was after a very significant horrific and trau matic event in which my husband and |
traveled to New York to rescue her. This incident is on record at the Police Department. Sadly,
the children remained with their father while Michelle returned home to live with her father
and me. Their father was from a different country and culture and he had no respect for
women, laws, or authority which may have influenced both Christopher and his brother during
that time. Those early years of Christopher’s life were extremely tumultuous and so confusing
for a boy so young.

While living with us, Michelle returned to college and obtained her degree in Nursing.
Christopher eventually came to five with us and grew attached to my husband and i, and we
tried to bring a level of normalcy to his life. He was exposed to community events that he was
interested in, enrolled in religious classes, received his First Communion and enjoyed Boy
Scouts, sports and summer camps, His friends were made welcome in our home. We have a
vacation home at the beach which he loved, and to this day hopes to visit once again. On the
weekends we took Chris fishing, boating, on nature walks and to the movies.

During his time with us, Chris also was visiting his father who ultimately coerced him to return
to living him and his brother.

The last time | saw Christopher and his brother was on 12/24/1995. it was Christmas Eve and
they knocked on our door and said their father was allowing them to visit for a short time.

Over the years, we tried many times to find where they were living but without success.

I currently live in North Carolina and did get the opportunity to visit Chris in Fort Dix Prison.
When | first saw him there, it was like time stopped and | remembered him like he was all those
years before. | kissed and hugged him, and we sat holding hands. It felt so good to be with my
grandson again.

Today my only wish is for Christopher to be released from his very long time in prison and that
he may be returned to his family. | truly believe that with our emotional and financial support
he can have a productive and loving life. | want him to feel the sun on his face and walk on the
beach with us once again|\.

Thank you for your interest and concern for my grandson.

Respectiuty,

bt any isebe

Dolores Fisette
Pam Fisette
69 Ray Hill Road
Horse Shoe, NC 28742

May 5, 2019

Honorable Kiyo Matsumoto
United States District Court of the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Re: Christopher Curanovic #75892-053

Your Honor:
My name is Pamela Fisette and | am Christopher's maternal Aunt.

During Chris’s young years, | was away at college and ultimately started my career as a Social
Worker approximately 150 miles from home, so my daily contact with Chris was minimal.
However, my connection and commitment to my family was strong and travelled many weekends
and holidays to visit everyone and remained extremely involved through telephone calls during
the week.

1 am very close with my sister, Chris’s mother Michelle and was by her side during all her trials
and tribulations as a young adult. Michelle married young to a very possessive and manipulative
man who later turned to physical abuse and violence to control my sister. During her marriage
Michelle was forbidden to hold a job, manage any money, and was truly unable to make basic
day-to-day decisions. | believe this is important for you to know the type of environment that
Christopher and his brother were born into.

Frequency of contact with Michelle was very minimal as her husband would not allow her to visit
with us. Telephone calls were monitored, and our family was not aware of the ‘true’ life Michelle
had been living.

Michelle eventually showed up at my parent’s door one Christmas with two children in her arms.
We had no idea they had been born but welcomed them with open arms. For the next few years,
sporadic telephone calls revealed her desperate attempts to leave her husband. | spent many
nights speaking with Michelle about preparations she needed to make for her escape.
Unfortunately, during these few years, Michelle escaped with her children numerous times only
to succumb to her husband’s manipulative promises if she returned. Eventually after a horrific
incident, Michelle returned to live with our parents without her children.
| believe that Christopher was in the 1% grade when he finally returned to my sister. It was a
major adjustment for Chris but shortly learned that dinner was served at table and not in front
of the TV, he learned to appreciate the guidance of those in authority, and most of all he learned
how to be a child. My family did everything above and beyond to expose Chris to all the
adventures of the world. Chris enjoyed numerous outdoor activities and began to excel in social
clubs, sports and making friends.

Chris also enjoyed visiting his father and brother during this time and eventually Chris chose to
live once again with his father. | did not see Chris until about 5 years later when he and his
brother showed up by themselves on Christmas Eve stating that their father said they could have
a short visit with us. That was the last time we saw or heard from the boys.

Years passed as Michelle desperately searched to find her children. Leaving no stone unturned
produced only more anxiety and frustration as there was no more trail to follow. Michelle also
returned to college and obtained her degree in Nursing. Michelle began intensive therapy to
help her make sense of what had happened in her life. She was however dying inside due to the
separation and the unknown whereabouts of her boys.

Michelle later learned of the tragedy of the death of Nicholas during a late-night Internet Search
and eventually learned of Chris’s incarceration the same way.

Since then Michelle and Chris have consistently worked on rebuilding their relationship as best
as they can through limited phone calls and emails. They help each other to remain positive
about the future and Chris is excited to become part of our family again. As in the beginning, we
are all ready to welcome Chris back into our homes and are prepared to assist him with many of
the hardships he may face. Michelle, my mother, and | have relocated to North Carolina and my
other sister remains in New Jersey. Chris will have an extensive support system ready and waiting
to embrace him.

Thank you in advance for your consideration of Christopher’s release as he stands before you
today.

Respectfully Submitted,

Pameur Fue

Pamela Fisette
May 14, 2019

Judge Kiyo Matsumoto
United States District Court
Eastern District of NY

RE: Christopher Curanovic # 75892-053
Your Honor,

My name is Linda Fuller, and { am Christopher Curanovic’s Maternal Aunt. | welcome this
opportunity to speak about my nephew Christopher prior to his sentencing.

Christopher was the true picture of a beautiful blue eyed, blonde hair, happy bouncing baby.
He was always smiling when | saw him. He was an easy baby always content and thrilled to be
visiting his grandparents and Aunts. Chris absolutely adored coming to the country at his
grandparents’ home away from the city where he embraced the opportunity to be together,
play with our dogs and run around the yard. He learned to ride his bike in our driveway and
loved shooting hoops with his brother and our family. Chris loved rolling up his sleeves with
grandma and learning how to cook and bake, oatmeal cookies were one of his favorites! He
adored his brother Nick and made friends easy.

All this started to change when Chris was beginning school age. His parents were having many
problems much due to his father’s violent, psychotic and controlling behavior which | had
witnessed firsthand. His father worked hard at attempting to sever our family ties with each
other limiting my sisters visits with the 2 boys until finally she was no longer allowed to come.
That lead into my sister trying to flee the mental and physical abuse and come live with our
parents. Each time though Chris’s fathers phone calls and promises to change, they would go
back home hoping for change. Gradually these years tock a tremendous toll on the boys and
their mother. Their father had such a engulfing hold on them threatening them all if they ever
left for good. He would do something horrible...Finally, after at least 10 plus attempts of
fleeing, they finally did for good. After a short time, their father gained visitation rights and
after each of his visits the boys became very subdued and quiet and began to not want to
come. They no longer wanted to see their friends in the neighborhood, go away with us or just
visit. Their father had completely brain washed them that our family was no good and evil. It
was around the age of 8 or 9 that | saw Chris and his brother last. His father had won...the
family ties broken...

| remember the years of my sister desperately trying to find her boys my nephews. She would
drive helplessly around areas of the many neighborhoods they had lived often close to poverty
level, looking for them as their father made them move frequently. It was so hard as there was
no internet or computers back then. There were no neighbors to ask. There was very little
paper trail for her to follow. | learned about Chris imprisonment after an Internet search about
7 years ago. We started emailing each. other for a while trying to-fill in the blanks of all our -
stolen years apart. Ultimately, | went to see him. ‘and since had visited often. There are no -
words to convey the volume of emotions that surface after seeing my beautiful Blonde, blued
eyed little nephew, now in prison as a grown man. | visited Chris many times over his term at
Fort Dix. Each visit Chris and | would talk'about.all: the good things we rememibered about his
childhood. He tried to fill me in on the engulfing sadness of missing his mother and our family
as well.as the abuse he suffered living with his psychotic father. He began to talk about being
reunited with all of-us again, getting a fresh start, possibly moving south and rebuilding his life
again with his-family: | immediately knitted him a beautiful welcome home blanket in his
favorite colors, knowing it will remind him of being loved and warm hug when he gets out. |
started a hope chest-filling it with favorite things for him to have upon his release. We are
ready for him to come home. me a oo

| along with Chris’s mother, grandmother and our sister Pam, we pray soon that we can begin
to nurture our family bond, Support and help Chris get on his path to healing.

. You Honor, lask with a hopeful heart that: Chris, now that we have him be given an opportunity
to flourish again « as the little boy | once knew.

Thank you in advance for your consideration upon Christopher's release.

    

Peaga and Blessings,

. 61 Karen Place
_- Budd Lake, NJ 07828
973-219-4647
MILENA (CURANOVIC) CAMAJ
100 Columbus Avenue, Apt. 6C | Tuckahoe, NY 10707 | Tel: 914-434-5360

 

June 21, 2019

Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States vy. Christopher Curanovic

Your Honor:

This is the second time that I am writing a letter for my nephew Christopher Curanovic
who will have a sentencing hearing before you. Before I go any further, please allow me
to inform you that my English skills are very poor therefore I am dictating in Albanian to
my son Kole and his is writing this letter in English for me. Also, everything that I say in
this letter is the truth and nothing but the truth, so help me God: I am an 81 years-old
Church going and God loving person praying several times a day and both Chris and I
come from a very honorable family. Our Curanovic Family is 2 Noble family who was and
still is respected in our former homeland Yugoslavia (now Montenegro). We are known to
be very hard-working, loyal, moral, Church going, and law-abiding citizens who know not
to do.any crime.

My lovely nephew, Christopher Curanovic, is very dear and very close not only to me but
also to all our family members. Christopher is my brother’s son; I am his first aunt. I only
have an elementary education and therefore do not understand exactly the situation that
Christopher is in, but I can only say that once I learned that he is in jail because he did
something wrong, I was extremely surprised telling my children and others that it most be
some kind of a mistake because our Christopher would never do anything wrong. Despite
the past, I recently learned that Christopher is a changed man. ! been told by my several
family members, who visited him, that Chris is truly a changed man. I been told that Chris
regrets the mistakes of the past and that he is ready to move beyond that past and do what’s
right and be a good, moral, and law-abiding citizen for the rest of his natural life. Also,
please note, the family is ready to help Christ start new life: we are here to help him with
place to live and support him in finding a job and starting a new life.

Your honor, I am aware about your extremely busy schedule, but please if your time
permits, read the following statement about Chris’s past: This should give you more
insights about his life circumstances.

The first time that I met Chris was in the summer of 1985 during his visit to Montenegro,
Yugoslavia. At that time, he was only a little boy but very lovely one. Ever since the first
time I saw him, I could see.the promising future that Chris will have. In early 1989, Imoved
to US to live here permanently and ever since that time I got to know Christopher in a more
MILENA (CURANOVIC) CAMAJ
’ 100 Columbus Avenue, Apt. 6C | Tuckahoe, NY 10707 | Tel: 914-434-5360

personal level. Once I arrived in US, Christopher and his father Anton come to visit me,
welcoming me in the US. This time it seems that Christopher was not that happy little boy
that I meet only few years ego. I found out that his mother Michele and father Anton are
no longer living together; they were divorced. According to my recollection, Anton and
Michele were having problems very much between them in deciding who gets the kids and
what the visitations schedule should be; since I am not fully informed about this situation,
I cannot comment any further. However, I can say with certainty that this was having a
negative effect in Christopher; at times, he seems to be as a lost child. Within a year or so
Chris, his brother Nick, and his father Anton visited me and my children regularly;
however, all the sudden and without any trace they disappear on us.

 

For the next 5-6 years, unsuccessfully we tried to trace them down; there was some kind
of a talk in our American Albanian Community that his father Anton is living a different
life, and that he now belongs to new religious sect. After several years of search, we found
my brother Anton and his two sons Nick and Christopher. Once I saw my brother Anton
(Christopher’s father) I could not believe what I am seeing. He seems to be a totally
different human being; he grown a long beard probably more than a foot long. The first
thing that Anton said to me was, “Pray to the Lord”. I saw a new man, and not the brother
I knew.

The hardship for Christopher continued during his teenage years. I learned that Christopher
and his brother Nick (R.I-P) lived almost a nomadic life. Their father Anton become a
religious preacher, preaching the word of God according to him everywhere he went, and
most of the time taking Christopher and Nick with him on the road. This interfered with
their everyday life: they were missing school days and assignments; they were not sleeping
well and properly as they should; they had not medical insurance to take care their health
and dental needs properly. In addition to traveling from one place to another, Christopher’s
father Anton was moving from one place to another. This again, was a very difficult thing
for Christopher. He was introduced to a new schools, new friends, new neighborhoods, and
new towns. It seems as Christopher was living a virtual life. I am not a psychologist, but
according to my observations, this had an unhappy effect on Christopher upbringing.

Despite all these difficulties Christopher managed to excel in school graduating with a high
GPA from High School and afterwards attending and graduating from Fordham University.
During his studies Christopher worked to support himself and the family. Although he was
very busy with school and work, Christopher was always willing to give us a helping hand
when needed. In few occasions he come with me to translate since my English is not that
good. If we went a grocery shopping, Christopher always carried all the groceries and
helped me to get in and out of the car. To know the true Chris, is really to love him. He
also attended church services with me in few occasions; our Priest Father Nikolin Pergjini
loved and respected him. Chris is known in our community as a loving young man who’s
willing to help everyone in need. We all know him as a moral and humble young man.

The most tragic moment for Christopher was when he lost his brother Nick; he witnessed
the situation seeing his brother being gun down and killed; he was not able to do anything
to help his brother, just prayed. That’s how much Christopher believe in God that he
MILENA (CURANOVIC) CAMAJ
100 Columbus Avenue, Apt. 6C | Tuckahoe, NY 10707 | Tel: 914-434-5360

thought his brother will survive the gun shots ifhe keeps praying; unfortunately, his brother
Nick passed away. This was yet another profound life changing experience for Christopher;
in many occasions afterwards, he talks about his brother and how he saw it being gun down.
And every time he mentions his brother Nick, you can see the extreme sorrow in his face
and the big loss he’s facing; At this point Chris had only his father Anton from his
immediate family. For the next few years, Christopher had his father Anton (whom
changed to some extend from pervious ways of life) to talk too. But this changed fast as
well once Christopher found out that his father Anton had a terminal cancer, having only
few months to live; yet another devastating moment for Christopher. At one point he was
saying I don’t know why I should continue living since I lost my brother and now, I am
losing my father: we just cried. Again, I am not a psychologist, but I honestly believe that
the lost of his brother and then of his father pushed Christopher to be associated with some
people that were not to his best interest. Chris was young, naive, and hurt from his life
experience and there is a possibility that he found a solace in the wrong people and at the
wrong places.

 

in conclusions I can only say that, knowing Christopher as I do, and if given an opportunity
(a second chance), he will become an outstanding good citizen; he will follow in the steps
of his grandfather and great grandfathers of being a hard-working, moral, humble, Church
going, and law abiding citizen. I hope, Your Honor, find this letter helpful during the
sentencing hearing before you.

if you have any question, please do contact me at anytime. Thank you very much.
Respectfully Yours,

g lawn

Milena (Curanovic) Camaj

 

   

   

  

S Ig. se oy ;
e LL Ml Di Les Publ ‘State of Nt Voutt
ChE ty Ke 0. 02-4S96849
CY itt urea =e
PDE 22.00 Ory fren 20 nnn OO “26 fe L
EF mae are Ane nbouanst ) opel,
KOLE NICK CAMASJ
871 Scarsdale Rd. Scarsdale NY 10583, Tel: 646/302-6929, KoleCamaj@email.com

 

Kole Nick Camaj

July 17", 2019

Judge Kiyo A. Matsumoto

United States District Court

Eastern District of New York /
225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Christopher Curanovic

Your Honer:

I am writing this letter in support of my cousin Christopher Curanovic who will have a hearing before
you.

Christopher and his family had a special place in my heart. I was close to my uncle Anton
(Christopher’s father) and had the pleasure to know Christopher growing up from a child to a
young man. But Christopher had many family tragedies: His parents divorced when Chris was a
very little boy and with the passing of his brother Nick and father Anton, his life became extremely
difficult. He had a lot to deal with especially overwhelming emotions from having lost his older
brother and his father.

I know that Christopher does live with regrets and understands well the consequences of some of
the choices he made in the past. The years past in prison have helped Christopher think, reflect,
and analyze his life and his mistakes. Today, Christopher is a changed young man and is ready to
move beyond that past and do what’s right and be a good, moral, and law-abiding citizen for the
rest of his natural life. He is ready for a new chapter in his life. And the family is ready to extend
support and help with finding a job and offering him shelter until he gets on his own feet.

In conclusions, am certain that if Christopher is given a second chance, he will become a hard-
working, moral, humble, and law-abiding citizen. Your Honor; T hope that this letter will help you
in making a fair decision at his hearing,

Respectfully Yours,

  
 
  

TEENA these enerenr ne

 

o in Bronx :
cent in Westchester soy
Cornmiasion Expires

Ne Ww
Dear Judge Matsumoto,

| am writing this letter regarding Chris Curanovic’s sentencing. | would like you to know a little bit about
him. | am his first cousin Linda ~ a cousin from his father’s side of the family. | rernember the day he was
born. At that time he resided with his mom and dad and his brother Nicholas. As children we spent many
years together. Chris was a very loved child. Since | didn’t have any younger siblings, he was tike the
baby brother | never had.

Unfortunately, as time went by his mom and dad separated and the kids were devastated from the break
up. They were very young and were extremely confused with back and forth visitations. There was
enough sadness in their lives at times with evictions from homes, sleeping in vehicles, wondering where
their next meal was coming from or going to bed hungry. They also at times lived without electricity and
had tremendous anxiety over their father's anger because he couldn't control certain situations of
surviving.

Visits with their mother also caused a lot of confusion and disiress. Chris and his brother started not to
enjoying being with their mother because her family would say the most terrible things about their father.
As time went by, they decided to live with their father, who was a terribly ill man, but they loved him from
the bottam of their hearts. Scon they had no contact with their mother at ail.

Living with their father, they had to learn to live in the most difficult circurnstances that wauld negatively
impact any hurnan. There was little or no contact with any family members. They were estranged fram al!
of us. As a kid growing up, | always wondered where did my baby cousin go? How come | don't see him
anymore’? Why don't we talk? It was very heart breaking.

Our family was made up of very difficult people. The older generation, Chris’ father and mine, would
argue bitterly. And, they would cut you off like you never existed. We kids, were the ones who suffered.
My uncle, Chris’ father, was a very kind hearted man. But, he made some decisions in life that were
regrettable. That being said, he had tremendous love for his children. He wanted them to succeed even
though he sheitered them from the world.

He pushed them for college and they both attended schools. My oldest cousin Nick went away to
Washington. This make things even harder on Chris because now he was left alone with his dad.

Chris always felt like he wasn't accepted by his family. But the truth is, we just didn’t know where to find
them. Of course now a days with social media it wouidn’t be a problem. Unfortunately, at that time, it
didn't exist.

In 2001, Chris’ brother came home for the holidays. In our family, we celebrate an event called the Feast
of Saint Nicolas on December 5". When Nicholas came home for the holiday, he was shot and killed by a
neighbor in their garage. He died in Chris’ arms. We were ail devastated by the news, especially Chris
and his dad since they were both present when this happened. It was a tragedy, but Chris was raised to
handie things as a man and not to show emotions. Showing emotions was not acceptable in our family
for men.

After Nicholas’ death, Chris’ father's menial illness took over. He likely suffered a nervous breakdown.
And, of course again, who had to be strong? Chris. He was now all alone to endure all the pain and
abuse.

Shortly after Nicholas’ death, Chris’ father was diagnosed with cancer. Again poor Chris was there
through the whole entire suffering that his father had endured since there was not much anyone could do
for the stage of cancer he had. Chris was his caregiver and it was a very hard thing to watch his dad’s
pain and suffering along with his mentai illness with his moods going from one extreme to another.
Chris suffered watching his dad passing after enduring the pain of his brother's death. He died on the
couch as Chris sat with him.

Chris was ail alone in this world. He had no one there to help him deal with the pain and again left to deal
with another death making arrangements for his dad to be buried by his Nicholas’ side. It was my uncle's
wishes that he tell none of us that he had passed. So again, he was left with not a soul, he did not have
one person to cry to or to just hug and show love. Can anyone imagine standing ai a piot where your
brother is buried, burying your father, the only person you have left, that was your heart and soul, with not
one person there to hold your hand?

Chris and | had been estranged from each other since | was 10 and we saw each other at his brother's
funeral a terrible reuniting.

| have become very close to him in the last few years | consider him my little brother. My children call him
uncle Chris when he calls and when he speaks fo us on the phone we built a relationship through phone
calls and emails and some visits.

My husband and Chris also have become close through conversations on the phone. Chris also has
changed in the last two years. We have speak about his future and he has hope and expectations he
never had.

He is looking forward to working with my husband who is s general contractor we have spoken about
apariments in the area where | reside which | will help getting him settled in. We also have spoken of
marriage and children and spending time we have lost with each other.

He has become very optimistic about the future with finally some happiness in his vcice and face having
something to look forward too. Leaving the past behind him and not looking back.

All ’'m wishing fer Your Honer is for him to have a chance. He has spent the last 10 years in prison. | am
here to support him and help him put his life together. All he needs is a chance.

He will have me, my husband, and our children as his family. | will take care of him and love him like a
brother. He will have my husband be his mentor and teach him the trade of construction - from
renovations to extensions. He has a future in the right direction. This is something he never had in the
past. All| ask is please give him, a chance to succeed and finally be happy after all the suffering he has
endured the majority of his childhood and adulthood.

Thank you.

Linda Devine
Dear Judge Matsumoto,

My name is Christian Devine. | am writing this letter to tell you a litte bit about my relationship with
Christopher Curanovic. Chris is my wife’s cousin.

| met Chris, unfortunately, at his brother's wake in 2001. Despite the circumstances, it was a pleasure
meeting him. He was a polite gentlemen, very well kept and had exquisite manners. i aiso had the
pleasure of spending an evening with him at a wedding in 2003.

At some point thereafter, my wife lost contact with Chris. At that time, we had just started our Dusiness
and our family and were too caught up in our own lives to be social with family or friends.

At some point later, my wife decided to locate Chris and she succeeded in finding him at Fort Dix. Since
that time, and despite his incarceration, she has built a very special relationship with him. They are
always emailing and regularly speak on the phone. | also have had the pleasure of speaking to him on
numerous occasions. | have grown very fond of Chris. He has always been very respectful to me.

Having built this relationship with Chris, my wife and | have decided to bring him closer to our family when
he is released. |'own my own business as a contractor in the City of Glen Cove and | have a position
waiting for Chris that he can start immediately. in fact, | am very much looking forward to having Chris
join my team of workers and learn the trade of contracting. | have very high hopes for his future and he
seems to be very excited about working as part of my company. We have spoken about the future very
often. He also has been very optimistic about it. | will be his mentor and guide him, slowly day by day.

Initially, Chris will be residing at our home with my wife and four children. When he settles in, we will set
him up in a rental for more privacy. My home can get a little hectic with four children, and I'm sure he
needs some peace and quiet.

Your honor we ail have made mistakes in life and he has paid with a great quantity of his life behind bars.
! am hoping that he gets a break from ali his heartaches in life. | think it’s time he gets a chance to live a
life of joy, build a family of his own, and spend his fife in the suburbs working and succeeding in his future

So I'm asking as any human being with a heart, Chris has endured a tremendous amount of pain in life,
please give him a chance to enjoy life as a worker, in the future as husband, and a father one day. | know
that’s what his wishes are for his future.

Thank you.
 

Guillaume Fonkenell
123 Sullivan Street
New York, NY 10012

August 27, 2019

Re: United States v. Christopher Curanovic
Docket No. 1:17-CR-00404-KAM-2

Your Honor:

I am writing on behalf of my friend and former employee, Chris Curanovic, whom you will be
sentencing shortly. | realize that Chris is facing serious: charges, and | hope that my letter can shed a
different light on the smart, loyal, ambitious young mari that I have. known for 16 years,

I am the owner and CEO of'a $10 billion money management company called Pharo. When I met
Chris in 2003, he was a student at Fordham University and had decided upon graduation to join the
US army to. fight the war in Iraq. His father had already lost a son in tragic circumstances and was
very wortied that he could lose his remaining child in a war far away from home. He asked me if |
could offer him a job, I agreed but I was a bit skeptical given that Chris’s academic records did not
measure up to the Ivy League graduates whom we usually hire at Pharo. However, Chris proved my
skepticism wrong-when he turned out to be one of the most loyal, hard-working and reliable members
of my team. He began working in the operations area in a position that required discipline and focus.
The tasks assigned to him were unglamorous and repetitive, yet in the two years that he worked at
Pharo he never complained and always did his work diligently and reliably. I was also impressed by
his charisma, his humor, his team spirit and his generally positive attitude. For someone who had
witnessed and suffered the heartbreaking loss of his only brother, Chris was coping with surprising
strength and-courage. He never let anyone see his devastation but instead focused on moving forward.
During his two years at: Pharo, Chris proved to. be a hard working, generous individual who was
loyal, not only to his company but also to his colleagues.

Since he has been in prison, have been able to exchange with Chris on occasion, Despite the lengthy
jail time he has already. served, he is the same good-natured person I met 16 years ago, and he
acknowledges and deeply regrets the mistakes he has made. | hope that his letter helps Your Honor
in her decision. .

If you have any questions please do not hesitate to contact me.

Yours sincerely,

(5 Fours

Guillaume Fonkenell

   

 
6oo Pennsylvania Ave, SE
Suite 200
Washington, DC 20003

  

M | G Brianne [*. Murphy*
AT ” "Ts (947) 524-145
urphy Group cny, PLLC —premmenL SH BH
E: brianmme@industrielaw.com

“Admitted in New York and Washington, DG

September 10, 2019

Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Christopher Curanovic
Case No. 1:17-cr-00404-KAM-2

 

Your Honor:

T am writing to you on behalf of one of my closest and dearest friends Christopher Curanovic,
who you will be sentencing on October 3, 2019. Despite his “tough” appearance, Chris is a
deeply empathetic, thoughtful, generous person with a heart of gold. I would like to expound
upon some of what you may have read about Chris to provide you with a more complete,
accurate picture.

As is clear from many of the letters submitted on his behalf, much of Chris’s childhood, identity,
value system and sense of self was shaped by and is intertwined with his father. Reading the
various accounts of their relationship from the perspectives of close family and friends; one
wonders which the accurate portrayal is. Was his father Anton a religious God fearing preacher,
or an abusive, violent, nomadic alcoholic? I knew Anton personally for nearly ten years, as a
neighbor and friend and I wrestled with this question for as long as I knew him. The answer,
Your Honor, is he was both. While it is difficult for me to reconcile this answer, as 1 genuinely
liked Anton -- I cannot imagine the depths of internal conflict this has caused Chris.

Your Honor, Chris is a deeply private person and has always been protective of his father. As
such, few people, if any, know the extent of the turmoil he experienced as a child and young
adult. Anton was an extraordinarily overbearing father who often humiliated Chris with his
unorthodox appearance (wearing a nearly foot long beard) and extreme religious zeal. After
being pawns in their parents’ acrimonious divorce, marked by violence and bitter accusations;
Chris and his brother moved to be raised by their father in impoverished conditions. An Albanian
immigrant, Anton believed that it was a sign of weakness to be loving or affectionate and instead
was tremendously hard on both Nick and Chris, often manifesting in the form of rage or physical
violence. Perhaps as a consequence of their divorce, or his own paranoid beliefs, Anton uprooted
Nick and Chris and raised them nomadically and completely isolated from the rest of their
family.
I met Chris in 1998, as I was a freshman at The George Washington University, where his
brother, Nick lived across the hall from me, when Chris and his father came to visit. Although he
was still a high school senior, Chris stayed and shared Nick’s single dorm room for an entire
semester. At the time, I did not know it was because his father was living out of a van and
traveling the country preaching his religious message.

I was immediately drawn to Chris and his brother, and developed a special relationship with each
of them. Inseparable, their closeness was unrivaled. Although it astonished me that these two
brothers could live in a college single dorm room for months together, when I could barely make
it through dinner with my family; they could not comprehend sibling rivalry and only wanted to
help each other succeed. Despite their remarkable closeness, I had different relationships with
each of them. Nick, who was two years my senior, was the studious, serious one, where Chris

was lighthearted, funny and easygoing. I would joke, parentally, that I “loved them both equally,
just differently.”

For as long as I have known Chris, he has been an incredibly generous and thoughtful person —
our friendship was forged over late nights at GW with him helping me study for my menu quiz in
Italian for a new waitressing job and escorting me to the 24-hour CVS so | would not walk alone,
even when he had no desire to go. Over the many years I have known Chris, I have experienced
and witnessed countless examples of his kindness and empathy, from baking a cake for a friend
who was having a rough week to pulling over on the belt parkway in snow to help a stranger
push a car down the street — Chris always stepped up to help someone in need, whether big or
small, day or night, and never for the public eye. By way of personal example, although I have a
driver’s license. ] am a terrible and anxious driver. Rather than make me take the train or another
form of public transportation, no matter the occasion or how short notice it was, Chris regularly
put his own plans aside to drive me and my family all over the State of New York and East Coast
and has never once accepted a dollar for gas.

In the wake of Nick’s murder, I moved to Brooklyn to be closer to Chris and to enroll at
Brooklyn Law School. He helped me get my apartment and my first job. When my mother got
sick and later died, he was there. When my brother was in the hospital, he was there. If I was
short on rent, needed book money or had a tough day, he was there. No matter what was going
on his life, he supported me throughout law school, my family trials and tribulations. I would not
be where I am today, were it not for Chris.

I graduated from law school in December, 2006 and took the February, 2007 Bar Exam. Around
the same time, Chris found out his father was diagnosed with bone cancer. Ever selfless, Chris
waited to tell me until after I took the bar, came to my celebration dinner, and did not want to
spoil my night despite having just found out his father was dying.

I fully recognize that the nature of the charges against Chris are serious, and it is my
understanding he takes responsibility for his actions. I also know he regrets terribly the decisions
that brought him to this state. It is my belief that Chris will be able to put this period of his life
behind him, and find his footing again on the path towards positive improvement following his
sentence. When he rejoins society, Chris will find people there to support him. I am fully

Murphy Group CNY, PLILG

600 Pennsylvania Ave, SE Suite 200 Washington, DC 20003
Case 1:17-cr-00404-KAM Document 326-1 Filed 12/11/19 Page 20 of 33 PagelD #: 1368

confident that his education, skills, compassion, and dedication will be of encrmous value to the
community.

I would like to take this opportunity to appeal to Your Honor to consider this letter and the many
others in support of Chris, while you determine the sentence he will receive. If you have any
questions or I can be otherwise of assistance to you, please contact me at 347-524-1415. Thank
you for your time and consideration.

Sincerely,

PY enol

Brianne E. Murphy

  

Murphy Group CNY, PLLC

600 Pennsylvania Ave, SE Suite 200 Washington, DC 20003
The

 

 

Innovating Real & moactul Seiutions

Shyrea Thompson

The IRIS Collaborative, LLC
3346 Martha Custis Drive
Alexandria, VA 22302

September 4, 2079
Re: United States v. Christopher Curanovic Docket No. 1:17-CR-00404-KAM-2
Your Honor:

| am writing on behalf of my dear friend Christopher Curanovic. | have known Chris for over 20
years and was deeply saddened when | first learned of his incarceration. As a former
congressional staffer who handled the judiciary committee for a ranking member of congress, an
individual with a criminal justice degree from The George Washington University and a tong time
volunteer in the Massachusetts juvenile justice system | understand the severity of his charges
and have had the opportunity to review his case. Your honor, for these reasons | would like to
attest to my friend Christopher’s character. Chris has a special place in my heart not only because
he has given selflessly to myself and those | care about but because he has a deep humanity
behind his tough exterior.

When | first met Chris in college, | came to know him as an intelligent and charming tough guy
from Brooklyn who loved his brother and father. Sadly, a few years later Chris’ brother Nicholas
was brutally murdered in the garage of the very building they resided in in Brooklyn. It was in this
very building as Chris’ neighbor for 3 years that | would come to know Chris as one of the most
loyal, loving and giving people | know.

In 2005, when | was ready to leave Capitol Hill in hopes of gaining private sector litigation
experience | asked a few friends to forward job opportunities. Chris went above and beyond to
contact a business acquaintance to setup a job interview for me with Baker and McKenzie. When
| learned | was not offered the position Chris did not stop there, he contacted his business
acquaintance to ask for specifics. When she informed Chris | was over qualified he asked her for
a reference to a firm that would be a better fit. Chris then secured an interview for me with Schulte,
Roth and Zable and two weeks later | was heading to NY. When | arrived in Brooklyn, Chris
insisted on driving me to my first day at Schulte, called to checkup on me and offered to take me
to lunch. Chris from then on made it a priority to check in on my professional development.

When it was time to find housing, Chris once again stepped in to help me move in his building at
a discounted rent. Whenever | had any trouble in the building | could count on Chris. | hac no car,
so Chris drove me to the grocery store and to appointments and never accepted money for gas
or his time. When my 7-year engagement did not work out Chris was my “older brother’ there to
listen and he reassured me that | would love again. When my sister almost passed away Chris
encouraged me to keep my faith. When the NYC transit authority went on strike days before
Christmas, Chris drove me all the way to Roosevelt Fields in Long Island so | could go shopping
for gifts for Toys for Tots. This trip was one of my favorite days with Chris, he was just a big kid
enjoying the holiday season singing Christmas carols all the way home!
After years of seeing glimpses of Chris’ humanity and vulnerability, on a car trip back from his
God daughter’s christening Chris opened up about his childhood. As a proud new Godfather he
shared his hopes for that baby and how he planned to make her life better than his childhood. It
was then | learned of little Chris who did not grow up with his mom, a dad he loved but a part of
him questioned his father’s role in his becoming a motherless child and the big brother he had
lost as a child and upon reuniting with vowed never to be separated fram again. Chris shared the
pain of losing his brother holding Nicolas as he died and being completely helpless. He talked of
overcoming the anger and dealing with the grief but what | found most profound was Chris’
promise to his father not to avenge his brother's death. To turn the other cheek, even when the
suspect who lived in the same building was not convicted and continued to reside in Brooklyn.
For years Chris has kept his promise to his father and honored his brother’s memory. As his father
became ill and eventually passed away; with Chris estranged from his mother and maternal family
at times felt alone in this world. But Chris is not alone as he is loved and presently missed by
many.

When | moved away from New York, | told Chris he would always have a seat at my table and a
place in my heart. Now as a mother of twins, | write to “Uncle” Chris. In our emails and letters it is
evident that Chris is aware of his wrong doing, is remorseful and ready to move forward, Looking
to the day we will share a holiday dinner together again, sing carols with the twins and possibly
reunite with his mother.

As you will see from the letters you receive on Chris’ behalf, he is not alone. He is loved and
supported by many who are committed to help him upon his completion of his sentence. While
the charges against Chris are serious, they do not reflect the person he is. Chris is a sweet, kind,
generous, loyal and thoughtful man who has overcome incredible loss in his life. Chris is no
stranger to hard work and has courageously overcome significant obstacles. | am certain that
Chris can move past this part of his life and upon reentering society will make a positive
contribution to his community. | hope my letter is helpful to Your Honor in considering Chris’
application.

If you have any questions or | can be otherwise of assistance to you, please do not hesitate to
contact me at 202-427-8934.

Very truly yours,

    

Shyrea Thompson
BERANBAUM MENKEN LIP
BO PINE STREET, 33RD FLOOR
NEW YORK, NEW YORK 1ocos

TELEPHONE: (212) 509-1616
FACSIMILE? (212) 509-5088
WWW. NYEMPLOYE SLAW,.COM

JOHM A. BERANBAUM % a .
BRUCE —&. MENKEN ALSO. SOMITTED NJ
JASON J, ROZGER A

SCOTT SIMPSON

MARIELLE 4. MOORE. ALAN BSERRINS
BRENNA RABINOWITZ. OF COUNSEL
September 4, 2019
To Whom It May Concern:

Lam writing to you today in support of Mr. Christopher Curanovic.

1 am an attorney in New York City practicing law for 46 years. 1 knew Chris Curanovie when he
was a young man in the early 2000°s. | was representing 4 dissident union member secking the
presidency of the Union known as 32B-J.

The campaign took place from 2002 through 2003. Although Chris was not a union member, he
knew many of the union. members who worked in the commercial section, (primarily building
office maintenance workers).

He was instrumental in helping my client and his slate of officers in gaining access to buildings
that had hundreds of 32B-J workers. He always attended union meetings, he helped recruit
workers to support the dissident slate and helped translate for the Albanian workers. He sat in on
every strategy session and displayed a maturity uncommon for someoné his age. He even spoke
to me about going to'law school.

After the death. of his brother and then his father I lost touch with him. During the time [ knew
him, I found him to be courteous, hardworking, intelligent and mature. beyond his years.

Thope that be will be given the opportunity to once again be a productive member of society.

 
Saoirse Victeoiria

511 Ash Close, Elm Park,
Castletroy, Limerick,
Ireland.

August 28th 2019
To Whom It May Concern:

I am writing to you today in support of Mr. Christopher Curanovic.

My name is Saoirse Victeoiria and I have known Christopher Curanovic for nearly two decades. I am
about to return to education to complete my Master's degree, but I have previously been employed in the
public, semi-public and private sectors, including at the University of Limerick and Limerick City &
County Council.

That Chris' life has turned out the way it has, has been a matter of great sadness for those who love him.
We long for his return, and will be there to support him, as he always supported us.

The Chris I know is a good friend and faithful family man, to his own kin, and to mine. He had a patience
for my always difficult and increasingly ailing elderly grandmother, mowing her impossibly sloped lawn,
a matter of propriety for her, and thus honor for him.

He continued to do so after her passing, and aided our family in other ways. I hope that strong affinity to
our family was of comfort to him, as it was to us. Both we and he had much to grieve over in the few
years he had with us: the passing of his brother and then our mother, his father, our grandmother. Orphans
in everyway that counts, all before our mid-20s (I am the eldest of us, and had not yet turned
twenty-four).

We turned to each other. The suit Chris buried his brother in, I frantically hemmed to fit my own brother,
to bury our mother in.

When joy finally came, he was there too, acting as proxy godfather on the spot when my niece's uncle
was delayed arriving to her christening. But that is not my clearest memory of that day.

Later, after the brunch was finished and most of the well-wishers gone, Chris stayed, with only one other
of our friends. Everyone was exhausted, variously, by the July heat, travel, new parenthood and staying
up late to get the decorations in place. Almost everyone drifted off to sleep, either where they were or
slipping off to their bedrooms.

Amidst this, Chris held my precious niece, then only two months old, like she his own. He too was
exhausted, his suit jacket unbuttoned, but she was asleep and he didn't want to move or move her, and risk
waking her. He just held her, looking like a doting father from another time. It would have made an
Case 1:17-cr-00404-KAM Document 326-1 Filed 12/11/19 Page 25 of 33 PagelD #: 1373

incredible portrait; in black and white, it would have been hard to date. But the truth wasn't some
idealized fantasy of the 20s or 50s; Chris was just a tired young man, a close friend of the family,
conscious that others were sleeping, and perhaps, too, mesmerized as we all were by the promise and
mystery every young child carries: who are you? what will you become?

I would very much like for him to have that chance some day, to hold his own child and wonder who he
or she will be, to strive to model a better life for them than the one he has had up until this time.

"Mercy is a chance to rest," one of my favorite novels concludes.

When I knew him, he was a deeply, though privately, religious man. He is a Christian, though one that
has experienced terribly little of the succor his faith exhorts.

Leniency, now, is a chance for Chris to have that mercy shown to him. A chance to rest, to be among the
bosom of his friends and ovr support as he so often and well supported us, as he builds a new life.
Sincerely,

Saoirse Victeoiria
August 28, 2019

Dear Judge Matsumoto,

I’ve known Chris Curanovic since about September or October of 2017, or roughly most of the
time he has spent recently in the Brooklyn MDC. Over that period, | think it would be fair to say we've
become friends, and it’s quite possible we may still talk together many years fram now.

_ | do not know much about the circumstances which led to Chris’s first criminal conviction, or
what he was like in earlier life. | do know, however, that during the past couple of years he has shown
extraordinary kindness to other inmates in his unit. He reacted with compassion and forgiveness to
situations which would have likely caused almost anyone, incarcerated or not, to lash out in anger. He
has displayed, to me at least, that underneath whatever mistakes he has made, he has an immensely
good heart.

The mast recent case and issue for which Chris is now being sentenced seems to me to have
occurred more because of errors of judgment than any desire to commit further criminal acts. In our
conversations, he has made clear to me that he looks forward to moving on from his past transgressions
and living a law-abiding life. He has also shown me he has the positive attitude, motivation and
resilience necessary for making that transition.

| do not believe that further incarceration is warranted for Chris, given the circumstances of this
most recent offense, nor do | believe that the public needs to be further protected from Chris. | hope
you see fit to grant him leniency, and allow him to soon rejoin society. With his kind heart and generous
spirit, the lessons he has learned, and his many ideas and plans, | am excited to see what the future
holds for Chris in the free world.

Thank you for your consideration.

Sincerely,

Christie Smythe

232 W 116" Street, Box 786
New York NY 10026
Christie.smmythe@gmail.com

 
Inga Baptiste

1350 Beverly Road
McLean, Virginia 22101
August 21, 2019

Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
2995 Cadman Plaza East
Brooklyn, NY 11201

Honorable Kiyo A. Matsumoto:

I met Chris Curanovic in 1999 through a mutual college friend. Through the years, I have come to
know him as a kind, considerate, and highly intelligent person who is deeply committed to his
family and friends. I have also witnessed him wrestle with deeply scarring personal losses;
including the violent and untimely death of his only brother, as well as the death of his father.

Chris has made mistakes. He has also admitted to them and taken responsibility for his actions
and their effect on others. From conversations with Chris, I know that he is deeply remorseful and
desperately wants to move past the mistakes of his youth. Your Honor, Chris is still a young man.
He has an opportunity to start again with the support of family and friends whom love him dearly
and eagerly await his safe return home.

I beg that you afford him this opportunity for a fresh start. I was certified as a mediator by the
Virginia Supreme Court. I, as many of Chris’ friends, am an upstanding member of my
community. Chris has a real chance to salvage his future. I beg your careful consideration of my
request for leniency on his behalf. I have heard, and agree that, “[e]ach one of us is greater than
the worst thing we’ve ever done. We are all formed from frailty and error. Let us pardon
reciprocally each other’s follies. That is the first law of nature.”

Please call me at 703-640-8415 if you have any additional questions or if 1 can provide any
clarifying comments. Thank you, kindly, for your consideration.

Sincerely,

/s/
Inga Baptiste
Andrew Murphy
1801 W. Genesee Street
Syracuse, NY 13204

August 28, 2019

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Christopher Curanovic
Docket No. 1:17-CR-00404-KAM-2

Dear Judge Matsumoto,

I first met Chris and his brother Nick in 1999 when I visited my older sister
who was a sophomore at The George Washington University. At the time,
I was a fifteen year old sophomore in high school. Where most 19 and 21
year old college students would have seen my visit as an interference with
their weekend plans or made plans with my sister for another weekend;
Nick and Chris went above and beyond to plan their weekend around
ensuring that I had a fantastic trip. When my sister had to go to work,
rather than leave me to watch television in her apartment, they walked all
over DC, taking me sightseeing and providing me with a history lesson.
On my last night in DC, Chris bought ‘groceries, brought them to my
sister’s place and made homemade chicken parmesan for everyone.

Upon graduating from high school, I decided to attend Brooklyn College
in Midwood; where I could live with my older sister who would be starting
Brooklyn Law School that fail. Despite beng only a few months after
losing his older brother, Chris took the time find us an apartment across
the street from him; help my sister move and then travel to Syracuse to
help me move including driving a U-Haul with my belongings to
Brooklyn. It was then, in 2002 that I began to consider Chris not only a
friend of my sister, but my friend. Being the youngest of four, and only
boy, I looked up te Chris like an older brother and he always made time
for me. It was a difficult year for him, yet he never faltered, merely
offering every kindness and consideration he could.

Nick died in December 2001; in October 2002 my mother fell suddenly
ill, and she passed away a mere two months later, just as we were
beginning to hope that a liver transplant would happen soon. Chris drove
my sister and me from Brooklyn to Rochester and back to Syracuse at his
expense so that we could be with our mother one final time before she
passed. He stayed for the funeral, which took place at nearly the exact
anniversary of his brother’s, and at a time when 1 was expecting to lend a
shoulder, he instead was lending his.
Case 1:17-cr-00404-KAM Document 326-1 Filed 12/11/19 Page 29 of 33 PagelD #: 1377

x

Two years later, in March, 2004 I was hospitalized while visiting
Philadelphia, PA, away from family and friends. When J] awoke from
unconsciousness — there at the hospital with my sisters was Chris. I was in
the hospital for close to a week and Chris stayed in Philadelphia with us
for the entire time. In the aftermath, I made the decision to move back
home to Syracuse, and once again, Chris put his own plans aside and again
drove all my belongings back to Syracuse.

I realize that the charges against Chris are serious, but they are not the
person he is. He is a kind, generous, hard working and thoughtful
individual who has overcome incredible hardship in his life. Sine Chris
has been in in prison, I have been able to speak with him and he has the
same generous and concerned spirit. Iam confident that once Chris is able
to put this behind him, he will turn his life around and move forward
positively impacting society. | hope my letter is helpful to Your Honor in
considering his application.

If you have any questions or I can be otherwise of assistance to you, please
do not hesitate to contact me at 315-383-6598.

Sincerely,

‘s/
Andrew Murphy
Michaela Murphy
1801 W. Genesee St. Syracuse, NY 13204

August 28, 2019

Re: United States v. Christopher Curanovic
Docket No. 1:17-CR-00404-KAM-2

Your Honor:

Tam writing on behalf of Chris Curanovic. I met Chris in 1999 at The George Washington University,
while both of us were visiting siblings who attended the school. Since that time, Chris has become a
friend to me and a part of our family.

In the twenty years that [ have known him, Chris has consistently exhibited himself to be a kind, honest,
hard working, giving gentleman who has overcome incredible hardship while maintainmg unwavering
faith.

Thave seen him spend hours with my elderly grandmother, engaging with her stories (despite hearing
them countless times) and helping her with yard work in upstate New York (especially significant
considering the size and elevations of the property — this was not at all light work, and he did it for
nothing more than a thank you and an old lady’s smile}. In times of family emergencies, he has always
been there to bring us comfort, regardless of the distance or his own personal obligations. When my
mother, brother, and sister were each in the hospital — he traveled to see them, to be with us, in Syracuse,
in Philadelphia, and in Brooklyn.

He was a pallbearez at my mother’s funeral and a Godfather to my daughter — both roles he has fulfilled
with the utmost honor and dignity. While my fiancé was on the West Coast for an extended time, Chris,
helped me financially, and took time to visit my daughter and I frequently. He encouraged me to pursue
nursing school, fix up my house, and inspires me immeasurably. He exhibited his kind and giving nature
at every turn — whether through his respectful and cheerful assistance to my grandmother and her needs
while visiting my family in Syracuse or showing up to bring comfort at each hospital for every family
illness -- Chris is more than a treasured friend, he is a brother.

I hope Your Honor finds this letter helpful in considering Chris’s sentencing, If you have any questions
please do not hesitate to contact me at 315-278-3038.

Sincerely yours,

‘sf
Michaela Murphy
Elizabeth M. McCarthy
59 Saratoga Street, Apartment 3
East Boston, MA 02128

August 28, 2019

Re: United States v. Christopher Curanovic
Docket No. 1:17-CR-00404-KAM-2

Your Honor:

I am writing on behalf of Chris Curanovic, who I understand you will be sentencing soon. I met Chris
neatly eighteen years ago through a good high school friend of mine, Brianne Murphy.

Brianne and I are from Syracuse NY, and when Brianne went to college at George Washington in DC, the
two names I always heard from her were “Nick and Chris”, brothers who she became good friends with.
Although I tried to visit Brianne often while she was in school, I never had the chance to meet these
extraordinary individuals who were an integral part of her life during my visits. | know Brianne was
devastated in December 2001, our senior year of college, when his brother and her good friend Nick was
murdered.

I finally met Chris under very dire circumstances; when Brianne’s mother became very ill and died about
a year later, December 2002. Chris and his father were both rocks that Brianne and her family were able
to lean on, despite it being the anniversary of a tragic time for both of them: they drove Brianne from
New York City up te Syracuse and stayed for the wake and funeral, and Chris was a pallbearer in the
funeral. They were a constant during this difficult time; they were so involved that at first glance, you
would have thought that Chris was a family member rather than just a generous friend.

Afterwards, Chris became a constant in both Brianne and her family’s lives. He is the Godfather of
Brianne’s niece. He helped Brianne’s siblings in time of financial difficulty. Whenever I visited Brianne, I
knew Chris would be there, whether to chauffer us around, help her run errands, or just to hang out and
enjoy each others company.

Chris has a natural charisma that draws others to him. He is kind, generous, and the type of friend that
you enjoy having around because you enjoy his company but also because he is the type of person who
you would call at 3am with an emergency and he would be springing into action at 3:05am, ready to help;
indeed I know he has done this on numerous occasions.

I know Chris is ready to move forward and ready to be a positive contribution to our society again. I hope
this letter is helpful in your consideration.

Please feel free to contact me with questions, or if any information in my above statement needs further
clarification.

Very truly,

és/
Elizabeth McCarthy
TIFFANY C. MILLIOEN
Attorney at Law
New York, New York
(617) 877-1744
tiffany@industrielaw.com

September 11, 2019

The Honorable Kiyo A. Matsumoto

Federal District Judge

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: United States v. Christopher Curanovic
Case No. 1:17-cr-00404-KAM-2

 

Dear Judge Matsumoto:

I am writing to you in support of Mr. Christopher Curanovic, who will be sentenced in several weeks in
connection with the above-referenced matter.

Tam an attorney in New York. I have known Mr. Curanovic since approximately 2004, when I met him
through my law school colleague, Brianne Murphy. From 2004 until his incarceration, I spent a great deal
of time with Mr. Curanovic and Ms. Murphy. Mr. Curanovic was always generous, lighthearted, and
humorous. He often took us to dinner after class, where we shared stories about school and work. Many
time he drove us around New York City to help us with our errands. While individually these may have
been simple acts of generosity and kindness, collectively they meant a lot to young law students living on
their own in New York City.

I have remained in touch with Mr. Curanovic during his incarceration, sending him books and magazines
and visiting when I can. I know Mr. Curanovic to be a loving and loyal person to his friends. I believe
that he is remorseful for his actions and will make positive contributions to the community upon his
release. I respectfully request that you consider these factors while making your sentencing determination.

If you have any further questions, please feel free to contact me at 617-877-1744.
Thank you for your time and consideration.

Sincerely,

Ki

|

Tiffany C. Millioen
To: Honorable Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza Court
Brooklyn, New York, 11201

Dear Honorable Judge Matsumoto

Having been in movies with the likes of Sylvester Stallone and Val Kilmer, I
have been employed as an actor for over 40 years. I am writing to you today
in reference to Christopher Curanovic who will be coming before you for
sentencing.

Although I live in Los Angeles, I have known Christopher since he was a
child as I was friends with his father for many years as well as his brother.
Chris was a happy young man and always wanted to be in the financial
business. For a time he did just that and was very good at working in hedge
funds. At the age of 19, his brother, whom Chris was extremely close to,
passed away then only a few years later he also lost his dad. The untimely
deaths of the two people he was the closest to left Chris all alone in this
world as a very young man. He was lost and therefore ended up wandering
with the wrong crowd which ultimately got him into trouble.

As a result of his errors, he has paid dearly by losing some of the best years
of his life. I know he his extremely remorseful and I truly believe has
learned a great lesson. I believe moving forward that he wili be committed to
being a productive citizen of this great country. I understand upon his
release he has a place to stay with his cousin as a job waiting with her
husband. He has a strong support system of friends and family.

Your Honor, I humbly request that you extend leniency towards this young
man who has an opportunity for a positive future and a desire to make up for
his wrongdoings. -

Respectfully, |
C parle! Laver

Charles Torrent
